         Case 1:18-cv-12017-MKV Document 85 Filed 08/10/20 Page 1 of 1


                                                                     USDC SDNY
MODEL CAPTION:                                                       DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 8/10/2020

 DENIS DRENI,

                          Plaintiff,
                                                                      1:18-cv-12017-MKV
                            -against-
                                                                    NOTICE OF HEARING
 PRINTERON AMERICA CORPORATION,

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        It is hereby ORDERED that a hearing will be held on August 25, 2020 at 2:00PM in

connection with the parties’ cross-motions for summary judgment [ECF ## 50, 55]. The hearing

will be held telephonically and may be accessed by dialing (888) 278-0296 at the scheduled time.

When prompted, enter access code 5195844#. The Court will join once all parties are on the

line.



SO ORDERED.
                                                   _________________________________
Date: August 10, 2020                              MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
